  
  

IN THE UNITED STATES DISTRICT COURT :: - PAA AT OL " OH
FOR THE SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION 20'S0CT 16 PM li: 34

 

Norman Peck, Case No. 1:18-cv-03989 Q \
Plaintiff, LY TAY

Vv.

REV-1 Solutions, LLC,
Defendant

 

PLAINTIFF’S CHALLENGE TO DEFENDANT’S MOTION TO DISMISS WITH PREJUDICE

Plaintiff Peck today timely files this RESPONSE to DEFENDANT’S MOTION TO DISMISS WITH
PREJUDICE (“MOTION TO Dismiss”) and DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS
PLAINTIFF’ S COMPLAINT (“BRIEF IN Support”).! Peck challenges Defendant’s filings.”

BACKGROUND
On 14 December 2017 Peck received a debt collection letter dated 12 December 2017 from

REV-1 Solutions (“REV-1”), which violated the Fair Debt Collection Practices Act? in several
ways. Peck attempted to engage Defendant in civil discourse and keep this matter out of court.
REV-1, however, was uncommunicative, even refusing to validate the purported debt. On 15_
November 2018, Peck mailed his NOTICE OF PENDING LAWSUIT to REV-1, with a draft of Peck v.
REV-1 Solutions attached, and waited an appropriate length of time for a response. Having still
received nothing, on the last day (12 December 2018) of the one-year timeframe authorized by
15 USC § 1692k(d), Peck brought this action into an appropriate United States district court

“within one year from the date on which the violation occurs” in accordance with the instructions

 

' Although both documents certify that on September 20, 2019 they were “sent a copy via USPS First Class Mail” to
Peck, the envelope is postmarked “09/23/2019”. Peck received these two documents in the mail on Monday, 30
September 2019.

? This CHALLENGE is much more prompt than the many months Defendant needed to file MOTION TO Dismiss and
BRIEF IN SUPPORT.

> United States Code, title 15, chapter 41, subchapter V. sections 1692—1692p.

 

— Page | of 6; PLAINTIFF?S CHALLENGE TO DEFENDANT’S MOTION TO DISMISS WITH PREJUDICE oP
11 October 2019; USPS certified mail #7018 3090 0001 5449 4306 —
of the Fed.R.Civ.P. 5(d)(2): “A paper is filed by delivering it: (A) to the clerk”. Peck filed his
COMPLAINT and MOTION FoR FED. R. Cv. P. 4(c)(3) SERVICE" by delivering to the district clerk
via USPS certified mail.* As Peck said in his COMPLAINT:

he commences in a district court appropriate for enforcing Debt Collection
Practices liabilities within one year from the date that Peck received
notification of REV-1’s FDCPA violations. He files this FRCP 7(a)(1)
pleading by delivering it—via USPS certified mail #7009 1410 0001 0556
0294—to the district clerk in a manner prescribed by the Federal Rules of
Civil Procedure. [COMPLAINT at 2.]

I hereby certify my delivery of this original COMPLAINT by U.S. Mail
(certification #7009 1410 0001 0556 0294) to the clerk of this COURT.
[COMPLAINT at 24.]°

After ten months, Defendant is finally raising a defense. The first sentence of MOTION TO
Dismiss makes it clear that it has retained legal counsel to represent it.

DISCUSSION
Defendant’s MOTION TO DisMiss asserts that (1) 15 USC § 1692k(d)’s one-year timeframe’

expired and (2) Peck failed to state a claim upon which relief can be granted (i.e., Fed.R.Civ.P.
12(b)(6)). Compare with COMPLAINT at 3: “This COMPLAINT survives a motion to dismiss under
FRCP 12(b)(6)”. In support of this statement Peck cited Anderson v. Liberty Lobby, Inc., 477
US. 242, 248 (1986), Erickson v. Pardus, 551 U.S. 89, 93 (2007), Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007), Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009), Warth v.

 

* Peck received nothing from the district clerk indicating how many days passed before the Court served summons
on Defendant per Peck’s MOTION FOR FED. R. CIv. P. 4(c)(3) SERVICE OF COMPLAINT, SUMMONS, AND RULE 4
NOTICE LAWSUIT AND REQUEST TO WAIVE SERVICE.

* In this same envelope Peck filed other paperwork, none of which are relevant to matters raised in Defendant’s
recent filings.

* Peck notes that his request for access to the COURT’s electronic case filing (ECF) system. See Peck’s 12 December
2018 MOTION TO ALLOW ELECTRONIC FILINGS. Although the Court’s 23 July 2019 ORDER ON PLAINTIFF’S MOTION
FOR RECONSIDERATION OF DENIAL OF ACCESS TO ELECTRONIC FILING SYSTEM “granted” Peck’s request, Peck still
has not been given the tools to access the ECF system (e.g., eligibility, registration, and passwords that attorneys are
allowed). He operates at a disadvantage.

” Le., 12 December 2017 to 12 December 2018. Defendant doesn’t explain the significance of “12 December 2017”
or the file-stamp date (18 December 2018) when the clerk entered the documents that Peck delivered on 12
December 2018.

— Page 2 of 6; PLAINTIFF’S CHALLENGE TO DEFENDANT'S MOTION TO DISMISS WITH PREJUDICE —
11 October 2019; USPS certified mail #7018 3090 0001 5449 4306 — af

 
Seldin, 422 U.S. 490, 498-99 (1975), Spokeo, S.Ct. No. 13-1339 at 1 and 6, and Walker v.
National Recovery, Inc., 200 F.3d 500 (7th Cir. 1999). See COMPLAINT at 2-3, footnotes 5-7.
Defendant does not dispute Peck’s presentation of this caselaw. In fact, Defendant acknowledges
Peck’s reference to the plausibility holdings in Jgba/l and Twombly. BRIEF IN SUPPORT at 2.

Peck has spent a lot of time looking for Defendant’s caselaw, not always successfully.
Defendant cites (BRIEF IN SUPPORT at 2) EEOC v. Concentra Health Servs, Inc., 496 F.3d 773,
776 (7th Cir. 2007)* about raising plausibility above a “speculative level”, which seems to mirror
COMPLAINT at 2, fn. 5 citing Twombly, 550 U.S. at 555: “more than mere labels and
conclusions”. See also COMPLAINT at 5, fn. 13: “[fJactual allegations must be enough to raise a
right to relief above the speculative level’. Peck set forth all of the necessary facts to satisfy the
elements of his eight causes of action. Defendant’s reliance on Concentra appears to agree with
Peck’s reliance on Liberty Lobby, Erickson, Twombly, Iqbal, Warth, Spokeo, and Walker. It is
unclear to Peck why Defendant would raise such matters more thoroughly discussed in
COMPLAINT.

Peck has found nothing about Logan v. Wilkins, 644 F.3d 577 (7th Cir. 2011), but has located
what appears to be the full text of United States v. Lewis, 411 F.3d 838 (7th Cir. 2005). BRIEF IN
SUPPORT at 2. Lewis revolves around the Victim Witness and Protection Act of 1982, which is
inapposite to the instant case. BRIEF IN SUPPORT mentions “affirmative defense”, which Lewis
mentions in one paragraph:

As an abstract proposition, that is usually true because complaints do not
have to anticipate affirmative defenses to survive a motion to dismiss. The

exception occurs where, as here. the allegations of the complaint itself set
forth everything necessary to satisfy the affirmative defense, such as when

 

* Peck was unable to locate a text version of some of the citations listed in BRIEF IN SUPPORT, such as EEOC v.
Concentra.

— Page 3 of 6; PLAINTIFF’S CHALLENGE TO DEFENDANT'S MOTION TO DISMISS WITH PREJUDICE —
— |1 October 2019; USPS certified mail #7018 3090 0001 5449 4306
a complaint plainly reveals that an action is untimely under the governing
statute of limitations. [Citations omitted.]’

COMPLAINT does not propose abstractions. Peck was aware the possibility that Defendant would
invoke the much-abused Fed.R.Civ.P. 12(b)(6) assertion; he set forth the necessary elements to
satisfy each of his eight causes of action. Furthermore. Peck filed COMPLAINT within the
governing statute of limitations.

Defendant’s entire argument for dismissal appears to hinge on Farley v. Koepp, 788 F.3d 681
(7th Cir. 2015). BRIEF IN SUPPORT (at 3).

Peck has found references to Farley v. Koepp. Some commentators assert that Farley is a 42
USC § 1983 civil action wherein Farley emailed his complaint to the district clerk via the
CM/ECF system per the local rules of court. None of those facts pertain to Peck v. REV-1. Peck
challenges Defendant’s reliance on Farley. Peck’s 12 December 2018 delivery of COMPLAINT
was via the United States Postal Service, not email. Moreover, Peck challenges Defendant’s
assertion that COMPLAINT had “‘defects in form (including electronic defects)” on the
Fed.R.Civ.P. 5(d)(2) date (12 December 2018) that Peck delivered COMPLAINT to the clerk. Peck
concurs with Defendant, however, that “under Rule 3 the action is ‘commenced’ on that date,
which tolls the running of the statute of limitations”. BRIEF IN SUPPORT at 2-3.

Other commentators assert that the Farley district court dismissed the suit because of § 1983’s
two-year statute of limitations, but that the appellate court vacated the dismissal and remanded,
citing Fed.R.Civ.P. 3 and 5(d)(2)(A). These rules comport with Peck’s long-held position (see

COMPLAINT at 2, footnotes 2 and 4), which Defendant failed to mention.

 

” Brownmark v. C. omedy Partners (7th Cir. 2012) cites Lewis regarding the overuse of Fed. R. Civ. P. 12(b)(6):
Brownmark correctly notes that courts should usually refrain from granting Rule 12(b)(6)
motions on affirmative defenses. United States v. Lewis, 411 F.3d 838, 842 (7th Cir.
2005). Rule 12(b)(6) tests whether the complaint states a claim for relief, and a plaintiff
may state a claim even though there is a defense to that claim. The mere presence of a
potential affirmative defense does not render the claim for relief invalid.

— Page 4 of 6; PLAINTIFF’S CHALLENGE TO DEFENDANT’S MOTION TO DISMISS WITH PREJUDICE —
—— 11 October 2019; USPS certified mail #7018 3090 0001 5449 4306 — +
Peck commenced this action when he submitted COMPLAINT to the clerk by delivering it via
the U.S. Mail. Fed.R.Civ.P. 3 and Fed.R. Civ. P. 5(d)(2)(A). Nonetheless, Defendant alleges that
the filing and commencement of COMPLAINT “is more than one year from the date in which the
alleged violation occurred, to be specific it was one year and four days”.'” BRIEF IN SUPPORT at
3. In fact, Defendant cites its more-than-one-year claim as the basis for dismissing each of
COMPLAINT’s eight counts.'!

Defendant’s MOTION To Dismiss and BRIEF IN SUPPORT are not supported by the Federal
Rules of Civil Procedure. Additionally, Defendant’s sole basis for dismissal is Farley v. Koepp
and its electronically-submitted complaint. Unlike the Federal Rules of Civil Procedure, Farley

is inapposite to Peck v. REV-1.

Respectfully subayitted
Ze [LOCRBER 2919

Norman P¢ck, Plaintiff Date
P.O. Boy/273

Kokomo, Indiana 46903

Telephone number: None

Facsimile number: None

Email address: legal_stuff@use.startmail.com

Certificate of Service

I hereby certify that I delivered today PLAINTIFF’S CHALLENGE TO DEFENDANT’S MOTION TO
DISMISS WITH PREJUDICE by filing it via USPS certified mail (#7018 3090 0001 5449 4306)

addressed to the Office of the Clerk (105 U.S. Courthouse, 46 East Ohio Street, Indianapolis,

 

° It appears that Defendant’s calculus relies (incorrectly) on 14 December 2017 and 18 December 2018.

'' “Plaintiff's claim ... should be dismissed for failure to state a claim as it was not brought within one year if the
violation pursuant to 15 U.S.C. § 1692k(d).” Pages 3 through 7 of BRIEF IN SUPPORT are devoted to this. Defendant
makes a few attempts to argue the merits of Peck’s causes of action; Peck will wait for Defendant’s answer to
address such arguments (e.g., “Defendant does not deny that its business address is 517 US Highway 31 N,
Greenwood, IN 46142-3932”).

— Page 5 of 6; PLAINTIFF’S CHALLENGE TO DEFENDANT’S MOTION TO DISMISS WITH PREJUDICE —
— 1] October 2019; USPS certified mail #7018 3090 0001 5449 4306 — —¥

 
Indiana 46204) and via electronic mail’? addressed to tina_doyle@insd.uscourts.gov, (i.e., Tina

\

Doyle, district judge Richard Young’s courtroom deputy).
Furthermore, I certify that I delivered today PLAINTIFF’S CHALLENGE TO DEFENDANT’S
MOTION TO Dismiss WITH PREJUDICE by serving it via first-class U.S. Mail addressed to:

Nicholas Moline, 517 U.S. Highway 31 North, Greenwood, IN 46142.

~~ Qf Mf OCTOBER 2019

Norman Peck, Plaintiff Date
P.O. Bok 273

Kokomo, Indiana 46903

Telephone number: None

Facsimile number: None

Email address: legal_stuff@use.startmail.com

Enclosures:

e Additional copy of PLAINTIFF'S CHALLENGE TO DEFENDANT’S MOTION TO DISMISS WITH
PREJUDICE so that Peck can receive this motion with the Court’s electronic-document header
information (i.e., case number. document number, date of entry into the Court record, page
number, and “PageID” number) displayed at the top of every page. Please return this additional
copy to Peck in the enclosed self-addressed envelope, which is big enough and has enough
postage. S.D. Ind. L.R. 5-10(b).

 

'? Re: The Court’s 23 July 2019 ORDER ON PLAINTIFF'S MOTION FOR RECONSIDERATION OF DENIAL OF ACCESS TO
ELECTRONIC FILING SYSTEM re: S.D. Ind. L.R. 5-3(g) (“A person not represented by an attorney may file
electronically only if allowed by court order’).

— Page 6 of 6; PLAINTIFF’S CHALLENGE TO DEFENDANT'S MOTION TO DISMISS WITH PREJUDICE —
— 11 October 2019; USPS certified mail #7018 3090 0001 5449 4306 —
